Title: Enclosure: [List of Debts Assigned to John B. Church], 9 July 1804
From: 
To: 


A Copy of a list of Debts assigned to John B Church Esquire per Deed Dated 9th. July 1804



paid
James & William Sterling

75


pd
Isaac Clason

160


no
William Bell—Robinson & Hartshorne

50


pd
Mess. Jenkins (Riggs)

50


pd
Pierre Van Cortland
}
40



late L. Governor




pd
P. Jay Monroe paid

40 by T L O


pd no
Champlin & Smith (T L Ogden)

50


by T L O





paid
Grellet & Bell credit 24–70

40


no
Out Door Underwriters including Hallet & Bowne adsm. Jenks (Pendleton)
}
200



Assignees of Wm. L Vandervort

250


paid






if Successful 250 more

400 by T L O



assignees of I Roget Furtado

50



De Peyster
}



paid
Jones
}
40


paid
Abijah Hammond
}
40



D A Ogden
}


pd
Robert Cummings

75


paid
John McVickar

30


paid
Isaac Kibby

25


pd
Hubbard
}
50



Riggs
}


pd
Alexander Stewart

65


paid
Assignees of Kirkpatrick





by P. A Camman

40



T. L Ogden




paid
George Stanton

30


paid
Louis Simond

50


John Hackeley Ricker


100 Pendleton paid


paid
Ebenezer Stevens

50


paid
Geo Suckly

50


pd
Bank of N York

100


pd
James Arden

50


paid
Wm. Thomas

25


paid
Wm. Cooper

75


Wm. Byron
pd. 50

100


paid
Wm. & Sylvester Robinson

250


pd
Wm. Neilson

50


pd
John B Graves

50


pd no
James Shuter

50


by T L O
T L Ogden





Gouverneur including Insurance
}
100


paid
cause of Beare settled &c
}


no
compromised
}



paid
John Stewards

51.46



note

50





Dol 2490



Henderson & Varick

20





Dols 2510


Particulars will better appear by Account Book endorsed M E M.

A HJuly 9. 1804

